DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As regards claim 2, in context, it is not clear what is meant by limitation requiring “wherein the first flange portion has a size that allows the first flange portion to be insertable through the insertion hole of the member through which the first shaft part is inserted from the other end portion thereof”.  It’s noted that although an end portion is previously recited, the phrase in italics doesn’t have clear specific antecedent basis.  But overall, it is just not clear what is meant by the limitation beyond its requiring that the first flange portion has a size that is capable to be inserted through the insertion hole of the member.
As regards claims 5 and 7, it is not clear what is meant by reference to “the other of the first shaft part”.  
Clarification and/or correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 8,696,278 to Babej in view of U.S. Pat. Application Publication No. 2003/0017025 to Wojciechowski.
Babej ‘278 teaches limitations for a “stud pin” – as shown in Fig 43B for example, “comprising: a first shaft part that extends in a first direction” – 332, “a first flange portion that is provided coaxially with the first shaft part at one end portion of the first shaft part” – 214, “a second flange portion that is larger than the first flange portion provided coaxially with the first flange portion on a side opposite to a surface of the first flange portion, on which the first shaft part is provided” – 212.
	Although reference discloses a shaft may project from either side relative to first/second flanges as pointed out herein above (see Fig’s 43D,43F for example), the reference does not disclose a first shaft “and a second shaft part that is provided coaxially with the second flange portion on a side opposite to a surface of the second flange portion, on which the first flange portion is provided, and extends in a second direction opposite to the first direction”.  It would however have been an obvious design choice or engineering expedient for one of ordinary skill in the art to provide a shaft projecting from both ends of the flanges portion as taught by Wojciechowski ‘025 for example in order to provide fastener attachment to both sides of a panel on which the fastener may be used.  One of ordinary skill in the art would have more than reasonable expectation of success since the proposed modification amounts to little more than a change in shape otherwise well known in the art that would not otherwise affect the fastener apart from providing the additional utility of the second shaft as fastener stud.
Babej ‘278, as relied on teaches further limitation of “, “wherein the second flange portion has a first groove portion” – 224, “the first groove portion beinq annular and formed over an entire circumference of the second flanqe portion along the first flange portion on the surface on which the first flange portion is provided” – as shown.
As regards claim 2, Babej ‘278 as modified teaches limitations for a “stud pin according to claim 1” – as pointed out  herein above, “in combination with a member to be fastened, the member having an insertion hole” - 282, “wherein the first flange portion has a size that allows the first flange portion to be insertable through the [[an]] insertion hole of the [[a]] member wherein the second flange portion is adapted to have a shape larger than the hole of the member
As regards claim 5, Babej ‘278, as modified herein above teaches limitations for a “caulking method of a stud pin” – as shown and described, “which fixes the stud pin to a member to be fastened” – as shown, “the stud pin including a first shaft part that extends in a first direction, a first flange portion that is provided coaxially with the first shaft part at one end portion of the first shaft part, a second flange portion that is larger than the first flange portion provided coaxially with the first flange portion on a side opposite to a surface of the first flange portion, on which the first shaft part is provided, and a second shaft part that is provided coaxially with the second flange portion on a side opposite to a surface of the second flange portion, on which the first flange portion is provided, and extends in a second direction opposite to the first direction” – as shown, described, and otherwise addressed herein above in grounds of rejection of claim 1 under 35 U.S.C. 103, “the caulking method comprising: an exposure step of inserting the other of the first shaft part from one side of an insertion hole provided in the member to be fastened and exposing the first shaft part and the first flange portion from the other side of the insertion hole” – as shown and described.
Although the Babej ‘278reference does not explicitly illustrate with respect to the stud embodiments “a support step of supporting the member to be fastened in the state in which the first shaft part and the first flange portion are exposed from the other side of the insertion hole and a first caulking step of installing a first caulking [[jip]] jig on the first flange portion to accommodate the first shaft part and caulking the first flange portion using the first caulking [[jip]] jig” – It would have been obvious to one of ordinary skill in the art in view of the disclosure of attachment of other embodiments of fastener disclosed by Babej ‘025 and the additional teachings of jig/support of the panel member and two-shafted fastener for its connection disclosed by Wojciechowski ‘025 as relied on.  
Babej ‘278 as relied on teaches further limitation of “wherein the second flanqe portion has a first qroove portion, the first qroove portion being annular and formed over an entire circumference of the second flange portion along the first flange portion on the surface on which the first flange portion is provided, and the caulking method comprises, between the support step and the first caulking step: a second caulking step of setting a second caulking jig on a sheet metal to accommodate the first shaft part, caulking the sheet metal using the second caulking jig, and filling the first groove portion with the sheet metal” – as shown, described and otherwise obvious in view of the prior art teachings as discussed herein above.
As regards claim 7, Babej ‘278, as modified above teaches limitations for a “caulking method of a stud pin, which fixes the stud pin to a member to be fastened” – as shown and described, “the stud pin including a first shaft part that extends in a first direction, a first flange portion that is provided coaxially with the first shaft part at one end portion of the first shaft part, a second flanqe portion that is larqer than the first flange portion provided coaxially with the first flange portion on a side opposite to a surface of the first flange portion, on which the first shaft part is provided, and a second shaft part that is provided coaxially with the second flange portion on a side opposite to a surface of the second flange portion, on which the first flange portion is provided, and extends in a second direction opposite to the first direction” – as shown, descried, and otherwise addressed herein above in grounds of rejection of claim 1 under 35 U.S.C. 103, “the caulking method comprisinq: an exposure step of inserting the other of the first shaft part from one side of an insertion hole provided in the member to be fastened and exposing the first shaft part and the first flange portion from the other side of the insertion hole” – as shown and described, “a support step of supporting the member to be fastened in the state in which the first shaft part and the first flange portion are exposed from the other side of the insertion hole and a first caulking step of installing a first caulking jig on the first flange portion to accommodate the first shaft part and caulkinq the first flange portion usinq the first caulking jig” – It would have been obvious to one of ordinary skill in the art in view of the disclosure of attachment of other embodiments of fastener disclosed by Babej ‘025 and the additional teachings of jig/support of the panel member and two-shafted fastener for its connection disclosed by Wojciechowski ‘025 as relied on, “wherein the first flange portion has a using the second caulking [[jip]] jig., and filling the .

Response to Arguments
Applicant’s arguments have been considered but are moot due to the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677